DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           BRIAN KABLITZ,
                              Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-670

                              [May 24, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Samantha Schosberg
Feuer, Judge; L.T. Case No. 502004CF003068A.

  Brian Kablitz, South Bay, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, TAYLOR and LEVINE, JJ., concur.

                          *           *         *

  Not final until disposition of timely filed motion for rehearing.